Citation Nr: 0715938	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-33 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a hemorrhoidectomy.

2.  Entitlement to an evaluation in excess of 30 percent for 
hypertrophic gastritis with duodenal ulcer and prepyloric 
ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959 and from December 1959 to December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which adjudicated the issues on 
appeal.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the issues on appeal. 

The veteran claims that his service-connected disabilities 
involving residuals of a hemorrhoidectomy and hypertrophic 
gastritis with duodenal ulcer and prepyloric ulcer are more 
severely disabling than when last examined by VA in January 
2003.  

While a new examination is not required simply because of the 
time which has passed since the last examination, a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  Where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

The Board therefore finds that he should be afforded 
appropriate VA examinations to determine the nature and 
severity of these service-connected disabilities.  See 38 
U.S.C.A. § 5103A; see also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

The record also suggests that VA medical records may be 
available which have not been associated with the claims 
file.  The record includes treatment records from the VA 
outpatient clinic in Pensacola dated from 1999 to 2003.  
However, records dated beyond 2003 are not included in the 
record.  The RO should therefore attempt to identify whether 
any records dated beyond 2003 exist, and if so, obtain these 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 
U.S.C.A. § 5103A(b) (West Supp. 2005); 38 C.F.R. § 
3.159(c)(2) (2006).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the VA 
outpatient clinic in Pensacola, Florida, 
and request all treatment records of the 
veteran from 2003 to the present.  If no 
such records can be found, ask for 
specific confirmation of that fact.

2.  The veteran should be scheduled for 
an appropriate VA examination to address 
the current severity and symptoms of his 
service-connected residuals of a 
hemorrhoidectomy and hypertrophic 
gastritis with duodenal ulcer and 
prepyloric ulcer.  The examiner should be 
provided with the veteran's claims file 
to review in conjunction with the 
examination.  The examiner should perform 
all necessary tests deemed appropriate. 

With respect to the disability involving 
residuals of a hemorrhoidectomy, the 
examiner should comment on whether there 
is any evidence of large or thrombotic 
hemorrhoids that are irreducible, with 
excessive redundant tissue and evidencing 
frequent recurrences; and whether there 
is persistent bleeding, secondary anemia, 
or fissures.  

With respect to the disability involving 
hypertrophic gastritis with duodenal 
ulcer and prepyloric ulcer, the examiner 
should comment on whether there is any 
(a) impairment of health manifested by 
anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; or (b) whether the disorder 
is manifested by pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health.  All opinions and 
conclusions expressed must be supported 
by a complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



